I am honored Sir, to extend to you our warm congratulations on your election as President of the General Assembly at this significant and historic session. Your election reflects the appreciation of the international community for your skilled leadership, and its esteem for your country, with which the Sudan has strong ties of friendship.
I should also like to express the deep appreciation of my delegation to your predecessor, Mr. Paul Lusaka, who brought honor to his country and to Africa as a whole through his skill in successfully conducting the work of the thirty-ninth session of the General Assembly, a skill reflected in the numerous achievements of that session despite a number of difficulties and obstacles.
I should also like to express our appreciation and thanks to His Excellency Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, for his invaluable work at the head of our Organization, and for his comprehensive report on the work of the Organization, which gives a sound evaluation of the achievements and duties of the Organization on its fortieth anniversary in the light of the provisions of the Charter.
I should also like to extend to the Head of the Mexican delegation the sincere sympathy of the Government and people of the Sudan to the Government and people of Mexico on the recent catastrophe which devastated Mexico and claimed the lives of thousands of its people.
The United Nations is currently playing host to world leaders commemorating its fortieth anniversary. We must pause on this occasion to examine the problems and challenges that face us and to evaluate the work of the Organization during the past four decades of its existence. Our belief in the mission and principles of the United Nations requires us to attach special importance to its fortieth anniversary. We believe this is a good opportunity to reaffirm our commitment to the principles of the Charter and our support for the international Organization in the fulfillment of its noble mission, namely, the maintenance of international peace and security and the promotion of international co-operation in all vital fields.
The Assembly has naturally followed the recent political developments in my country which on 6 April last led to the victory of the popular revolution and to the elimination of an authoritarian rule which had lasted for 16 years. Through that great upheaval, our people in the Sudan affirmed its commitment to die democratic option, the safeguarding of human rights and the solution of our problems by peaceful means and through dialog. Our people also renewed their firm belief in the Charter of the United Nations and in the other regional organizations to which it belongs.
Since its inception, the Transitional Government has sought to establish relations of good neighborliness with all neighboring countries, to settle disputes peacefully, to promote regional and international co-operation and to consolidate the principles of the Movement of Non-Aligned Countries, of which Sudan is one of the founding members. We initiated all this immediately upon the victory of the popular will last April, and we opened our doors to friendship with all. We have affirmed the freedom and dignity of the citizen and his right to full political participation and we have restored the freedom of the press, the independence of the judiciary, the neutrality of the civil service and the sanctity of the universities and other educational institutions.
The Assembly is aware that the problems and difficult circumstances we are facing at present, especially those of the drought, starvation and influx of refugees, constitute a heavy burden which we are doing our utmost to shoulder. We have succeeded to a great extent in mobilizing the available resources to contain the catastrophe of starvation and drought which has devastated various parts of the country. We have established a Supreme Committee, under the direct supervision of the Provisional Military Council, to co-operate with the donor States and relief organizations. The assistance of friends has been combined with that of the international community to help us to overcome this devastating catastrophe which is afflicting our country. The General Assembly is perhaps familiar with the real magnitude and dimensions of the problem and of its implications, as reflected in various reports published by the United Nations and those of its agencies involved.
My country looks forward to continued aid by the international community and by friendly and fraternal States, commensurate with the gravity of the starvation, especially during this phase when the processes of relief are facing great difficulties because of the rains impeding the transport of relief to the more disadvantaged areas in the west of the country, which has led to an accumulation of relief supplies at the only port in the country.
While on the subject of the grave conditions prevailing in my country, I wish to avail myself of this opportunity to express our deep appreciation of the prompt response and the spirit of solidarity demonstrated by the United Nations and the international community in respect of the critical economic situation in my country and elsewhere in Africa. I would like to extend grateful thanks to all those who have come to the assistance of the Sudan, and in particular I commend the Secretary-General of the United Nations and the United Nations Disaster Relief Organization in Africa under Mr-. Bradford Morse, Mr. Maurice Strong and Mr. Winston Bradley, the Special Envoy of the Secretary-General for relief operations in the Sudan, together with their colleagues and assistants in the field, the United Nations Development Program and other specialized agencies and their representatives in the Sudan. I should also like to thank the Governments of the United States, the member countries of the European Economic Community, the Government and people of Japan, the Arab States and other fraternal and friendly States, the non-governmental organizations, voluntary organizations and associations of artists in Europe and the United States.
Our experience of relief operations in Africa has proved that the United Nations is capable of carrying out its duties and commitments towards the international community, given the necessary support and confidence. The Disaster Relief Office has succeeded in acquainting the international community with the magnitude of the tragedy and the real needs and priorities of the various affected States. It has also succeeded in mobilizing international support and in co-ordinating the efforts of specialized agencies and voluntary organizations. As we celebrate this year the fortieth anniversary of the United Nations, I should like to cite this experience as a living example of the effectiveness and success of the United Nations in the vital field of relief. While hoping that the Office will continue its relief efforts, we also hope that the success of this experience will be reflected in the contribution of the United Nations system to the support of the African States in moving from the relief phase to the phase of rehabilitation and development. That is the main challenge facing the African countries and the international community.
The current economic crisis is still adversely affecting the developing countries, and especially those in Africa. The critical economic situation currently prevailing in Africa, with its short-term and long-term effects, constitutes one of the negative aspects of international economic relations. The United Nations Declaration on the Critical Economic Situation in Africa, adopted by the General Assembly at its last session, is a candid acknowledgment of the deterioration of that situation and a conscious awareness on the part of the international community of the need to face that crisis which, in our view, is the result of several factors, the most important being the current stagnation of the world economy and the repercussions of an unjust international economic order which has driven most developing countries into increasing indebtedness, has devastated their economy and trapped them in a vicious circle of instability. The repercussions of this situation are most dangerous for the African countries concerned. What has probably contributed to the compounding of the problems of the African States in particular are the natural disasters which have devastated those countries, and also the problem of refugees. The twenty-first summit meeting of the-Organization of African Unity, convened last July, was devoted to a discussion of economic problems. That meeting was a landmark in the African endeavor to contain these grave economic effects. One of the most important characteristics of that meeting was the acknowledgment for the first time by the African Presidents of the shortcomings of local economic policies, and their readiness to adopt corrective measures and to formulate policies in conformity with reality and with local and international conditions.
They also affirmed that the primary responsibility for the development of Africa falls on the Governments and peoples of Africa. They reaffirmed the validity of the objectives of the Lagos Plan of Action: self-reliance, rehabilitation and revitalization in the food and agricultural sectors.
At the Conference the Heads of Government also reviewed the problem of Africa's external indebtedness, a problem which has worsened in the past few years because of the increasing international monetary and economic crisis. That crisis has had serious repercussions on the development processes because of the increasing burden of indebtedness and the decrease in the flow of new financial resources and concessionary terms for development efforts.
Although we fully respect our international commitment to repay these debts, we simply cannot, on the one hand, repay them and, on the other, continue to provide even the basic means of survival for our peoples. There must be further and intensified international efforts; all the necessary ingenuity must be brought to bear to find new methods that avoid the traditional formulas, which have provided only palliatives and not cures. The international action necessary to deal with the indebtedness problem must take into account the deteriorating situation in some countries, especially the most disadvantaged and least developed countries in Africa, which are in a deficit situation and are clearly unable to repay their debts. The debts must be rescheduled for a longer period and, in addition, the grace period must be extended and new concessionary terms must be worked out, taking into account the ability of the African countries to repay without damaging their importation possibilities.
At the Addis Ababa summit conference, the African Heads of State and Government took two initiatives in connection with their examination of the problems of Africa. First, they called for the convening of a special session of the United Nations General Assembly to deal with all aspects of the economic crisis in Africa and to examine medium-term and long-term methods for solving that crisis. Secondly, they called for the convening of an international conference on Africa's external indebtedness, which has completely paralyzed the economies of Africa. We hope that during this session the General Assembly will reach agreement on the convening of a special session and on the sound preparations to be made for it. We hope also that the current session will provide a good opportunity for consultations on the proposed international conference on Africa's indebtedness.
These are glorious days for southern Africa. Men? women and children are engaged in an all-out revolution in South Africa to sweep away the abominable policy of apartheid. The apartheid regime has been making cosmetic changes which in no way affect the essence of the policy of apartheid. The African States and the international community as a whole have for the past decade been drawing attention to the risks inherent in South Africa's continued policies and practices, and have been calling for the intensification of serious action to put an end to the racist regime. But the "Atinued military and economic co-oDeration between certain States and the Pretoria regime has helped to entrench that regime and to enable it to continue its racist oppressive policies against the Black majority and its aggression against the neighboring African States.
The terrorism practiced by the white minority Government will not succeed in extinguishing the heroic resistance of the courageous people of south Africa, which is engaged in an all-out revolution which will certainly result soon in victory. From this rostrum we salute the defenseless people of South Africa in their struggle and reaffirm our absolute support for that struggle, under the leadership of the African National Congress and the Pan Africanist Congress of Azania. We call for an increase in international support for the 
In this regard, we must note that the policy of "constructive engagement" with the racist minority Government has proved that it cannot effect the desired change; rather, it has contributed to increasing the intransigence and arrogance of the Pretoria Government. Furthermore, the argument that the imposition of economic sanctions against South Africa will lead only to mote misery for the Black people is fallacious. Continued economic co-operation with South Africa and the continued flow of investments to South Africa lead only to hampering the increasing attempts to isolate the Pretoria regime; they provide it with the resources it needs to continue its policy of apartheid and to deprive the Black majority of its legitimate rights. Only the tightening of the stranglehold on the Pretoria regime, the isolation of that Government and the imposition of a complete boycott and further sanctions against it can lead to the termination of the abominable apartheid regime and the exercise by the Black majority of its legitimate and just Eights, as well as the establishment of a sound, democratic society based on justice and equality and guaranteeing freedom for all.
We have followed with great interest the response by some Governments and parliamentary institutions, and their adoption of varying degrees of economic boycotts of the South African Government. We hope that even these limited actions will mark the beginning of a unified and intensified international effort to support the struggle the people of South Africa and that they will accelerate the desired radical change in that country.
The subject of the co-operation by some countries with the racist Pretoria regime, with a view to entrenching that regime in power, leads us to denounce the intense co-operation between the racist ideology in South Africa and the Zionist ideology in Israel, especially in the cultural, economic and military fields. The culmination of that co-operation has been its extension to the nuclear field, resulting in the development of nuclear capabilities threatening the Arab and African regions and frustrating the endeavors now under way for the declaration of the two regions as nuclear-free zones. We condemn this co-operation and call for an increase in the campaigns by the international community to expose the co-operation and ensure that an end is put to it once and for us.
The Pretoria Government is still defying the international community by occupying Namibia and imposing its domination on Namibia, despite the relevant resolutions of the General Assembly and the Security Council. The international community has constantly condemned the Pretoria Government for its illegal occupation of that Territory and for plundering its natural resources. We state again that the only basis for a peaceful settlement of the problem of Namibia is the implementation of Security Council resolution 435 (1978). From this rostrum we repeat Sudan's categorical rejection of the linking of Namibia's independence with other issues. We also reject the installation by the South African Government of an interim government in Namibia. We reaffirm the legal responsibility of the United Nations for the independence of that Territory and the duty of the Security Council to ensure implementation of its resolutions.
We also support the struggle of the people of Namibia under the leadership of the South West Africa People's Organization and we urge that it be given all possible support. In this regard, we hope that Security Council resolution 569 (1985) will constitute a serious step towards the imposition of mandatory sanctions against South Africa under Chapter VII of the Charter.
I do not think I need to stress the gravity of the situation in the Middle East and its real danger not only for security in that region but for international peace and security. The lack of a just and lasting solution to the question of Palestine, which constitutes the core of the conflict in the Middle East, has continuously aggravated the situation in that area, especially in view of Israel's persistence in its illegal occupation of Arab territories, in its confiscation of Arab lands and in depriving the Palestinian people of its legitimate and inalienable rights guaranteed by the United Nations Charter and reaffirmed in numerous resolutions of this Organization since its inception.
The acts of aggression still being committed by Israel against Lebanon and its continued brutal bombardment of the Palestinian camps is positive proof of its intentions and its disregard of international public opinion, international institutions and the security of the peoples and States of the region.
The Arab states, at the Fez Summit Conference and on other occasions, have affirmed their commitment to peace based on justice and right for all peoples and States in the region, thus providing a historic opportunity for the restoration of peace in one of the most important and sensitive areas of the world. But Israel has chosen to take the opposite course and to persist in its policy of aggression, disregarding all peace efforts.
The international community has affirmed in various forums its conviction that a lasting, just peace in the Middle East can be achieved only through the full and unconditional withdrawal of Israel from all Arab territories occupied since 1967, including Holy Jerusalem, and the exercise by the Palestinian people, under the leadership of the Palestine Liberation Organization (PLO), its sole, legitimate representative, of its inalienable rights, including its right to establish its independent State on its own soil, in accordance with its free will. These conditions remain a firm foundation for peace based on justice, not peace imposed by force of arms.
In this context, we reaffirm the importance of convening an international conference on peace in the Middle East, as specified in the Geneva Declaration of 1983, which was endorsed by the General Assembly, if the United Nations is to carry out its duties and responsibilities and contribute to the solution of this question on the basis of justice, right and international legitimacy. We declare from this rostrum our support for all sincere, serious efforts to settle the conflict in the Middle East, with the participation of all the parties concerned, on the international and regional levels and on a footing of equality at every stage.
The Government and people of Sudan have been following with great sorrow the continuing war between Iraq and Iran, which has now entered its sixth year. We feel great sadness at the continuing conflict between those two countries to which we are bound by close historical and spiritual links. Like other friendly Moslem people, we feel the bitterness of this strife, which has had devastating effects on the resources and potentials of those two neighboring countries and shaken the stability and security of the entire Gulf area. The international community has on numerous occasions stressed the need to bring about a peaceful settlement of this conflict. The Organization of the Islamic Conference and the Movement of Non-Aligned Countries have made efforts to achieve a peaceful settlement to put an end to this bloody war in a context of respect for the basic tenets of international law, the United Nations Charter and the principles of the Movement of Non-Aligned Countries. Sudan will continue to support these endeavors until there is a positive response to the appeals of the international community and the fighting between the two neighboring States is ended.
Sudan has always believed in the peaceful settlement of disputes, through dialog and negotiations, without resort to the logic of force and aggression. Accordingly, wet have repeatedly stressed the need for the withdrawal of foreign forces from Afghanistan in such manner as to preserve for the people of Afghanistan its sovereignly,, self-determination and freedom, without foreign interference in its internal affairs.
Similarly, we consistently assert the importance of achieving a lasting and just solution to the question of Kampuchea in accordance with international law and in the context of the Charter of the United Nations.
The continued tension in South-East Asia makes it imperative for the international community to seek a comprehensive political solution that guarantees the withdrawal of all foreign forces and full respect for the independence of all States of the region, including Kampuchea. We reiterate our support for the efforts exerted by the Association of South-Hast Asian Nations (ASEAN) to achieve an acceptable, peaceful solution to this problem.
We are deeply convinced that peaceful dialog is the only way to settle conflicts. This conviction makes us look continuously for a solution between the Cypriot communities through serious negotiation and constructive dialog. We welcome the efforts exerted by the Secretary-General of the United Nations in this direction. We believe that they constitute the right approach to finding a just solution to the problem that takes into account the legitimate rights of the two communities while guaranteeing the independence, territorial integrity and non-alignment of Cyprus, in accordance with the relevant United Nations resolutions.
We are following with interest the efforts of the Korean people to arrive at peaceful reunification through dialog, consultation and continued meetings between the representatives of organizations and institutions in the two countries.

We should like to emphasize the meetings between parliamentarians and the Red Cross organizations in the two Koreas, as well as the reunions of families. We hope that these efforts will culminate in success that will enable the Korean people to make an effective contribution to the efforts of the international community towards peace and international co-operation.
As far as Central America is concerned, we still hope that the peace efforts, in particular those of the Contadora Group, will be successful and that a peaceful settlement will be found that will restore stability to this important region and enable its peoples to devote their energies to achieve progress and prosperity.
In the context of international peace and security, we must refer to a particularly complex and dangerous aspect, the nuclear terror, which threatens mankind with extinction through the increased rate of stockpiling of nuclear weapons and the increase in their destructive power. We hope that the fortieth anniversary of the Organization will prove a new point of departure for the negotiations on disarmament.
The experience of the Second World War must never be forgotten. That war, with its social and economic destruction, proved the imperative need for international co-operation to preserve the basis of liberty and peace. But as a result of the present lack of confidence between the two super-Powers the disarmament negotiations in Geneva are stalled and this urgent question is excluded day after day from the context of the international Organization.
Along with others, we stress the imperative need to control the production of conventional and nuclear weapons, quantitatively and qualitatively, to reduce military forces to the lowest possible level, to reduce military budgets and to establish a serious organic link between disarmament, and development in the interest of the developing countries.
We urge implementation of the special Declaration of the 1980s as a Disarmament Decade, to be followed by the conclusion of a comprehensive convention on prohibiting nuclear tests, and by another convention prohibiting the production and use of chemical weapons. We reaffirm the need to respect nuclear-weapon-free zones.
We feel that the continued building and development of military arsenals will only provide an ephemeral peace based on fear and terror. We feel that the alternative lies in rebuilding the bridges of confidence between the two super-Powers, reducing tension between them, and reactivating the disarmament negotiations in a climate of goodwill and mutual confidence in the interest of the future of mankind.
We hope that the scheduled meeting between General Secretary Gorbachev and President Reagan will create such a climate conducive to peace and pave the way towards serious and sincere co-operation among the various members of the international community in order to achieve the lofty human objectives of peace and well-being.
